636 So. 2d 872 (1994)
Mark Howard SIEGEL, et al., Petitioners,
v.
Dennis FELCHER, et al., Respondents.
No. 94-1077.
District Court of Appeal of Florida, Third District.
May 12, 1994.
Alfred Aronovitz, Miami, for petitioners.
Geiger, Kasdin & Kuperstein, P.A., and Bruce Alan Weil, Miami, for respondents.
Robert A. Butterworth, Atty. Gen., and Angelica D. Zayas, Asst. Atty. Gen., for Florida Dept. of Corrections.
Before BASKIN, JORGENSON and GREEN, JJ.

ON PETITION FOR WRIT OF HABEAS CORPUS GRANTED
PER CURIAM.
It affirmatively appears from the record that the trial court found petitioner guilty of civil contempt and ordered him confined to the Dade County jail for a period of sixty days without providing a means or manner by which petitioner could purge himself of that contempt.[1] Accordingly, we grant the petition and remand. See Pugliese v. Pugliese, 347 So. 2d 422 (Fla. 1977) (in civil contempt proceeding, trial court must provide means by which contemnor may purge himself of contempt).
If the trial court fails to provide for such a purge provision within 24 hours of the entry of this order, petitioner shall be discharged from custody.
Petition granted; remanded.
NOTES
[1]  Respondents argue that petitioner was found guilty of criminal, and not civil contempt. However, the order under review cannot stand even if it is characterized as a finding of indirect criminal contempt, as the procedural requirements of Fla.R.Crim.P. 3.840 were not met.